Exhibit 10.4

 

PATENT AND SOFTWARE LICENSE AGREEMENT

 

This PATENT AND SOFTWARE LICENSE AGREEMENT (the “Agreement”), effective this
30th day of April, 2004 (the “Effective Date”), is between Pharmacopeia Drug
Discovery, Inc., a corporation organized and existing under the laws of the
State of Delaware and having a principal place of business at 3000 Eastpark
Boulevard, Cranbury New Jersey 08512 (“PDD”), and Pharmacopeia, Inc., a
corporation organized and existing under the laws of the State of Delaware and
having a place of business at 9685 Scranton Road, San Diego, California
92121-3752 (“Pharmacopeia”), for itself and on behalf of Accelrys Inc. and each
of Pharmacopeia’s subsidiaries other than PDD (Pharmacopeia and such
subsidiaries other than PDD being referred to herein collectively as the
“Pharmacopeia Group”).

 

WHEREAS, the Pharmacopeia Group is the owner of certain software product(s),
together with the related documentation and components thereto, as well as all
rights, title and interest in and to the inventions disclosed in certain patents
and patent applications;

 

WHEREAS, PDD is the owner of all rights, title and interest in and to the
inventions disclosed in certain patents and patent applications;

 

WHEREAS, PDD has incurred significant expenses in connection with the filing,
prosecution and maintenance of such patents and patent applications;

 

WHEREAS, PDD desires to obtain, and the Pharmacopeia Group desires to grant, a
license to PDD to the software and a license to practice the inventions claimed
by the Licensed Patents; and

 

WHEREAS, the Pharmacopeia Group desires to obtain, and PDD desires to grant, a
license to practice the inventions claimed by the PDD patents;

 

NOW THEREFORE, the parties agree as follows:

 

1.             Definitions. For all purposes of this Agreement, the following
terms have the meanings set forth below:

 

1.1.          “Affiliate” of a party means any legal entity directly or
indirectly controlling, controlled by or under common control with that party.
For purposes of this Agreement, “control” means the direct or indirect ownership
of more than fifty percent (50%) of the outstanding voting securities of the
legal entity, or the right to receive more than fifty percent (50%) of the
profits or earnings of the legal entity, or the right to direct the policy
decisions of the legal entity.

 

1.2.          “Documentation” means the then current on-line help, guides, and
manuals published by the Pharmacopeia Group and made generally available by the
Pharmacopeia Group for the Software.  Documentation shall include any updated
Documentation that the Pharmacopeia Group provides with Updates.

 

1.3.          “Licensed Patents” means the patents and patent applications
listed on Exhibit A attached hereto, and any and all patents issuing from the
patent applications listed on such Exhibit A, or issuing from any divisions or
continuations of such applications, as well as all re-issues, re-examinations,
renewals or extensions of such patents.

 

1.4.          “PDD Patents” means the patents and patent applications listed on
Exhibit C attached hereto, and any and all patents issuing from the patent
applications listed on such

 

--------------------------------------------------------------------------------


 

Exhibit C, or issuing from any divisions or continuations of such applications,
as well as all re-issues, re-examinations, renewals or extensions of such
patents.

 

1.5.          “PDD Patent Product” means a software product, developed or
commercialized by the Pharmacopeia Group, which meets the following description:
(i) in the absence of the license granted under Section 3.4.a of this Agreement,
the making, using, copying, sale, rental, lease or offer for sale, rental or
lease of such software product would infringe any claim of a PDD Patent, or (ii)
any software product designed or developed for use with software described in
(i)

 

1.6.          “PDD’s Internal Business” means the design and manufacture of
compounds for sale to and use by third parties, for its own use, and for use in
performing drug discovery and development services for third parties; the
selection and evaluation of appropriate target molecules; the development of
assays for screening against target molecules; the screening of compounds
against target molecules for its own internal research or for third parties and
interpreting and advising on the results of such screening; and the performing
of medicinal/pharmaceutical chemistry services for its own internal research or
for third parties.

 

1.7.          “Software” means the software product(s), together with the
Documentation and components (including new releases, enhancements, and
modifications provided under warranty or maintenance, if applicable) listed on
attached Exhibit B.

 

1.8.          “Software License Term” means the period commencing on the
Effective Date and ending on April 30, 2007.

 

1.9.          “Source Code” means the program instructions for the software
programs known as TopKat, LibProp and ADME Profiler, as those programs are
constructed as of the Effective Date.

 

1.10.        “Update(s)” means new releases, corrections, enhancements,
improvements and modifications of the Software and/or Documentation that are (a)
subsequent releases of the Software that (i) add new features, functionality,
and/or improved performance, (ii) operate on new or other databases, operating
systems, or client or server platforms, or (iii) add new foreign language
capabilities; (b) bug or error fixes, patches, workarounds, and maintenance
releases; (c) new point releases, including those denoted by a change to the
right of the first decimal point (e.g., version 3.0 to 3.1) and (d) new major
version releases, regardless of the version name or number, but including those
denoted by (i) a change to the left of the first decimal point (e.g., version
5.0 to 6.0) and/or (ii) the addition of a date designation or a change in an
existing date designation (e.g., version 1999 to 2000); provided, however that
Updates shall not include new or separate products which are offered only for an
additional fee to its customers generally, including those customers purchasing
maintenance services.

 

1.11.        “User(s)” means the named or specified (by password or other user
identification) individuals authorized by PDD to use the Software, regardless of
whether the individual is actively using the Software at any given time.  PDD
may replace Users and authorize new Users as necessary to reflect personnel
changes provided that the number of Users at any given time does not exceed the
maximum number of Users at any given time.  Users may include the employees of
PDD or third parties; provided that such third party is limited to use of the
Software (i) only as configured and deployed by PDD, and (ii) solely in
connection with PDD’s business operations as conducted by or through such third
party, including but not limited to the

 

2

--------------------------------------------------------------------------------


 

installation, administration or implementation of the Software for PDD.  PDD
agrees that it is responsible for ensuring that any usage by its employees and
any such third parties is in accordance with the terms and conditions of this
Agreement.  It is expressly understood and agreed that Users shall not include
the employees or consultants of, or third parties working with, any individual
or entity that acquires a controlling interest in PDD or PDD’s Internal
Business, whether by merger, consolidation, reorganization or similar
transaction or by sale, transfer or disposition of all or substantially all
PDD’s assets, properties or business.

 

2.             Software License to PDD.

 

2.1.          License Grant. Subject to the terms and conditions of this
Agreement, the Pharmacopeia Group hereby grants, and PDD accepts for the
Software License Term, a worldwide, paid-up, royalty-free, irrevocable (subject
to Section 2.2), nontransferable (with no right to sublicense) and non-exclusive
license to use the Software for the sole purpose of processing the work of PDD’s
Internal Business.

 

a.             PDD may only use the Software at the specific location(s) at
which the Software currently is utilized or to which the Software is
subsequently delivered.

 

b.             For host-locked licenses, PDD may use the Software only on the
central processing unit (the “Licensed CPU”) originally designated for
installation or as agreed to by the relevant member of Pharmacopeia Group, and
only at the specific location at which the Software is currently utilized or to
which the Software is subsequently delivered.  For floating licenses, the
Software may be accessed by any computer that is commercially supported by PDD
and within PDD’s authorized network at the specific location at which the
Software is currently utilized or to which the Software is subsequently
delivered.

 

c.             The Software may be used simultaneously by no more than the
maximum number of Users set forth on Exhibit B, and may not be electronically or
otherwise transferred to a different physical location.

 

i.              If, during the License Term, PDD desires to use the Software for
additional simultaneous Users, at another site, or on a different Licensed CPU
(for host-locked licenses), PDD shall secure the prior approval of the relevant
member of the Pharmacopeia Group, which will not be unreasonably withheld but
which will be conditioned upon payment by PDD of the Pharmacopeia Group’s
then-current license fees for such additional Users, additional site or
different Licensed CPU.

 

ii.             If, after the expiration or termination of the License Term, PDD
desires to use the Software for additional simultaneous users, at another site,
or on a different Licensed CPU (for host-locked licenses), PDD shall secure the
prior approval of the relevant member of the Pharmacopeia Group, which may be
granted subject to additional charges.

 

2.2.          License Term. The license granted in Section 2.1 shall be in
effect for the Software License Term, unless earlier terminated by one of the
parties as set forth in Section 8.2 or 8.4, or extended by mutual written
agreement of the parties.

 

2.3.          Software Ownership. The Software, documentation, and supporting
materials and all worldwide intellectual property rights therein are the sole
and exclusive property of the

 

3

--------------------------------------------------------------------------------


 

Pharmacopeia Group and its licensors or suppliers.  Except to the limited extent
required for PDD to use the Software pursuant to the license granted in Section
2.1, nothing in this Agreement will be deemed to grant, by implication, estoppel
or otherwise, a license in any existing or future patents of the Pharmacopeia
Group.  No title or ownership rights to the Software are transferred to PDD by
this Agreement, but shall remain with the Pharmacopeia Group and/or its
licensors or suppliers.  All rights not expressly granted by the Pharmacopeia
Group with respect to the Software under this Agreement are reserved by the
Pharmacopeia Group.

 

2.4.          Software Maintenance.

 

a.             During the Software License Term, the Pharmacopeia Group will
provide maintenance services that include both Update Service and Hotline
Support as described in this Section 2.4.a.i and 2.4.a.ii at no additional cost
or expense to PDD.

 

i.              Update Service includes the provision to PDD of all Updates that
are made by the Pharmacopeia Group during the Software License Term within
thirty (30) days of the date such Updates are available to the Pharmacopeia
Group’s other customers.

 

ii.             Hotline Support includes commercially reasonable telephone and
electronic mail assistance and consultation to assist PDD in resolving problems
with the use of the Software, including the verification, diagnosis, and
correction of material errors and defects in the Software.  Maintenance service
does not include new products sold separately by the Pharmacopeia Group, which
products must be separately licensed by PDD.

 

For clarity, installation, implementation, integration or similar services do
not fall within the maintenance services to be provided by the Pharmacopeia
Group under this Agreement.  Should PDD require such services, these may be
available subject to payment of the Pharmacopeia Group’s then-standard fees for
such services and execution of the Pharmacopeia Group’s then-standard terms and
conditions for such services.

 

b.             After the Software License Term, upon payment of the applicable
maintenance fee by PDD, maintenance services will be provided under the
Pharmacopeia Group’s standard commercial terms for customers using the Software
for twelve-month periods unless terminated by either party upon thirty (30) days
written notice prior to the renewal date.  Annual maintenance fees are payable
in advance on the anniversary date of the order.

 

2.5.          Non-Disclosure; Alterations; Copies.

 

a.             PDD acknowledges and agrees that the Software, its structure,
organization, source code and related documentation are valuable and proprietary
trade secrets of the Pharmacopeia Group.  PDD shall (i) maintain the
confidentiality of the Software, using, at a minimum, the same safeguards
afforded its own confidential, proprietary trade secrets, but in no event less
than reasonable care; (ii) not disclose, provide, transfer, rent, sublicense, or
otherwise make available any portion of the Software to any third party, without
first obtaining the written approval of the relevant member of the
Pharmacopeia’s Group.  PDD’s non-disclosure obligation shall not apply

 

4

--------------------------------------------------------------------------------


 

to information now or hereafter in the public domain through no fault of PDD,
information in the possession of PDD prior to disclosure by the Pharmacopeia
Group, information properly obtained without restriction from a third party who
is not bound by an obligation of confidentiality to the Pharmacopeia Group, or
information independently developed by PDD without reference to the Software.

 

b.             PDD acknowledges any actual or threatened breach of the
obligations of confidentiality set forth in Section 2.5.a will constitute
immediate, irreparable harm to the Pharmacopeia Group for which monetary damages
would be an inadequate remedy, and that the Pharmacopeia Group may, in addition
to any other remedy under this Agreement, seek injunctive or other appropriate
equitable relief as remedy for such breach.

 

c.             PDD shall not alter, modify, adapt, translate, reverse engineer,
decompile, disassemble, or create derivative works from the Software, nor take
any other steps intended to produce a source language statement of the Software
or any part thereof without the express prior written consent of the relevant
member of the Pharmacopeia Group.

 

d.             PDD is authorized to copy the Software solely for backup,
archival, and disaster recovery purposes and only to the minimum extent
necessary to accomplish such purposes.  PDD shall not remove any copyright or
proprietary rights notices from the Software and shall reproduce all such
notices on any copies that it makes.

 

2.6.          Publication Acknowledgement. If the Software is used by PDD to
obtain results that are published in a scientific journal or other publication,
PDD will acknowledge its use of the Software with an appropriate citation, which
shall include the Pharmacopeia Group’s then current full corporate name and the
name of the Software product used.

 

2.7.          Applicable Laws. PDD agrees to comply with all applicable laws and
regulations in its performance under this Agreement.  PDD acknowledges that the
Software may be subject to U.S. Export controls, and agrees not to export the
Software or any part or direct product thereof in violation of U.S. Bureau of
Industry Security regulations.  In furtherance of these obligations, PDD hereby
represents, warrants and covenants that it will not use, or authorize or permit
any other person, firm, corporation or other entity to use, the Software or make
the Software available for use in connection with the design, development,
production, stockpiling or use of any chemical or biological weapons.  PDD
agrees to defend, indemnify, and hold harmless the Pharmacopeia Group from and
against any violation of such laws or regulations by PDD or any of its
respective agents, officers, directors or employees.  This indemnity provision
shall survive any termination of this Agreement.

 

3.             Patent Licenses.

 

3.1.          License Grant to PDD.

 

a.             The Pharmacopeia Group grants to PDD, and PDD accepts, a
worldwide, paid-up, royalty-free, irrevocable, nontransferable and non-exclusive
license to the Licensed Patents solely for use in PDD’s Internal Business.

 

b.             The rights and licenses granted are personal and may not be
sub-licensed, assigned or otherwise transferred except only as expressly set
forth in this Agreement.

 

5

--------------------------------------------------------------------------------


 

c.             Notwithstanding Section 3.1.b, PDD may grant a sublicense to the
Licensed Patents to those of its customers who practice the Licensed Patents in
a field that is not competitive with the software products and services provided
by the Pharmacopeia Group.

 

d.             PDD and the Pharmacopeia Group each acknowledges and agrees that
no right or license in or to any patent or proprietary right of the Pharmacopeia
Group, other than to the Licensed Patents as expressly set forth herein, is
granted by this Agreement, either expressly or by implication.

 

3.2.          Maintenance of Intellectual Property Rights.

 

a.             As of the Effective Date and until the termination or expiration
of the license granted in Section 3.1.a, the Pharmacopeia Group shall be
responsible, at the Pharmacopeia Group’s sole discretion and expense, for
preparing, filing, prosecuting and maintaining in such countries where the
Pharmacopeia Group deems appropriate, those patents and patent applications
incorporated in the Licensed Patents and conducting any interference,
re-examination, reissue and opposition proceedings relating to such Licensed
Patent.  PDD agrees to cooperate in any manner reasonably requested in
connection with all such actions by the Pharmacopeia Group; provided that PDD is
reimbursed by the Pharmacopeia Group for any expenses resulting from such
cooperation.

 

b.             As of the Effective Date and until the termination or expiration
of the license granted in Section 3.1.a, the Pharmacopeia Group shall keep PDD
fully informed as to the status of patent matters described in Section 3.2.a
including, without limitation, by providing copies of any substantive documents
that the Pharmacopeia Group receives from any patent offices concerning the
Licensed Patents promptly after receipt by the Pharmacopeia Group and by
providing PDD with the opportunity to fully review and comment on any
substantive documents which will be filed in any patent office as far in advance
of a filing date as reasonable.  The documents shall include, without
limitation, and where applicable, office actions, notice of all fees due,
notices of interference, reissue, re-examination, or opposition proceedings or
requests for patent term extensions.

 

c.             As of the Effective Date and until the termination or expiration
of the license granted in Section 3.1.a, in the event the Pharmacopeia Group
decides to cease prosecuting or maintaining any patents and patent applications
incorporated in the Licensed Patents, or decides not to conduct any
interference, re-examination, reissue or opposition proceedings with respect
thereto, the Pharmacopeia Group will inform PDD of such decision at a time
sufficient to allow PDD to respond to any outstanding office action or other
obligation, and PDD will have the right but not the obligation to maintain such
patents and patent applications, and to conduct any interference,
re-examination, reissue or opposition proceedings with respect thereto, at PDD’s
sole expense.  The Pharmacopeia Group agrees to assign such patent applications
to PDD, and to cooperate in any manner reasonably requested in connection with
any such actions by PDD, at the expense of PDD.

 

6

--------------------------------------------------------------------------------


 

3.3.          Patent Enforcement.

 

a.             As of the Effective Date and until the termination or expiration
of the license granted in Section 3.1.a, in the event the Pharmacopeia Group
learns that any third party, including without limitation a customer of the
Pharmacopeia Group, is or might be infringing, or preparing to infringe, any
Licensed Patent, then the Pharmacopeia Group will promptly notify PDD of such
information.  Upon such notice, PDD and the Pharmacopeia Group will consult one
another in a timely manner concerning any appropriate response to such
infringement or noncompliance.  Each party agrees to cooperate in all reasonable
respects with the other in any action either may take against infringement of
any Licensed Patent.

 

b.             The Pharmacopeia Group may, but is not obligated to, enforce the
Licensed Patents, at the Pharmacopeia Group’s own expense, against any such
third party infringing the same.  PDD may join any such lawsuit at its own
expense.  In the event the Pharmacopeia Group elects not to enforce the Licensed
Patents against such third party infringer, PDD may assume the responsibility
for enforcing the Licensed Patents, at PDD’s sole expense. However, absent the
Pharmacopeia Group’s permission, PDD may not enforce the Licensed Patents
against any third party.

 

c.             The Pharmacopeia Group will not enter into any settlement or
compromise with such an infringing third party that requires PDD to sublicense
or relinquish any of the rights granted to PDD hereunder without PDD’s prior
written consent.  In the event PDD assumes the responsibility for enforcing the
Licensed Patents against such third party, PDD will not enter into any
settlement or compromise with an infringing third party without the consent of
the Pharmacopeia Group.

 

d.             In any action to enforce any Licensed Patents, either party, at
the reasonable request and sole expense of the other party, will cooperate to
the fullest extent reasonably possible with the other party, including being
joined as a party to the action, if necessary.  This provision does not require,
and may not be construed to require, either party to undertake any activities,
including legal discovery, at the request of any third party except as may be
required by lawful process of a court of competent jurisdiction.

 

e.             Any consideration received or recovered by either party from any
litigation or settlement of any claim or suit pursuant to Section 3.3.b will
first be applied to reimburse the Pharmacopeia Group and PDD, as applicable, for
such party’s respective litigation expenditures related to enforcing the
Licensed Patents licensed to PDD under this Agreement.  Any additional recovery,
beyond the collective expenditures, will be divided between PDD and the
Pharmacopeia Group in proportion to each party’s respective share of the
litigation expenditures related to the Licensed Patents licensed to PDD under
this Agreement.

 

3.4.          License Grant to the Pharmacopeia Group.

 

a.             PDD grants to the Pharmacopeia Group and the Pharmacopeia Group
accepts, a worldwide, paid-up, royalty-free, irrevocable, and non-exclusive
license under the PDD Patents to make, use, copy, sell, rent, lease or offer to
sell, rent or lease PDD Patent Products.

 

7

--------------------------------------------------------------------------------


 

i.              Other than as set forth in Section 3.4.a.ii, below, the rights
and license granted in Section 3.4.a are personal and may not be sub-licensed,
assigned or otherwise transferred absent the express written consent of PDD,
which consent will not be unreasonably withheld.

 

ii.             PDD grants to the Pharmacopeia Group and the Pharmacopeia Group
accepts, the right to sublicense to the transferees of PDD Patent Products the
rights granted in Section 3.4.a for the limited purpose of practicing the PDD
Patents in the form of using the PDD Patent Products.  No other right to
sublicense the rights granted in Section 3.4.a are granted in this Agreement.

 

b.             PDD and the Pharmacopeia Group each acknowledges and agrees that
no right or license in or to any patent or proprietary right of PDD, other than
to the PDD Patents as expressly set forth herein, is granted by this Agreement,
either expressly or by implication.

 

c.             In consideration for the license granted under this Agreement,
the Pharmacopeia Group agrees to grant PDD, and PDD accepts, a nontransferable
right to use only for its own internal purposes, free of charge, any PDD Patent
Product.  Within thirty (30) days after the first commercial sale, rental or
lease of any PDD Patent Product or any update, upgrade or enhancement thereof,
the Pharmacopeia Group shall provide at least one copy of the compiled code for
such PDD Patent Product to PDD, in a format as normally provided by the
Pharmacopeia Group to its paying customers.  The Pharmacopeia Group further
agrees to provide, at no charge to PDD, support and documentation for such PDD
Patent Product, comparable to the support and documentation for such software
normally provided by the Pharmacopeia Group to its paying customers.

 

3.5.          Maintenance of Intellectual Property Rights.

 

a.             As of the effective Date, PDD shall be responsible, at PDD’s sole
discretion and expense, for preparing, filing, prosecuting and maintaining in
such countries where PDD deems appropriate, those patents and patent
applications incorporated in the PDD Patents and conducting any interference,
re-examination, reissue and opposition proceedings relating to such Patent
Rights.  The Pharmacopeia Group agrees to cooperate in any manner reasonably
requested in connection with all such actions by PDD; provided that the
Pharmacopeia Group is reimbursed by PDD for any expenses resulting from such
cooperation.

 

b.             In the event PDD decides to cease prosecuting or maintaining any
patents and patent applications incorporated in the PDD Patents, or decides not
to conduct any interference, re-examination, reissue or opposition proceedings
with respect thereto, PDD will inform the Pharmacopeia Group of such decision at
a time sufficient to allow the Pharmacopeia Group to respond to any outstanding
office action or other obligation, and the Pharmacopeia Group will have the
right but not the obligation to maintain such patents and patent applications,
and to conduct any interference, re-examination, reissue or opposition
proceedings with respect thereto, at the Pharmacopeia Group’s sole expense.  PDD
agrees to cooperate in any manner reasonably requested in connection with any
such actions by the Pharmacopeia Group, at the expense of the Pharmacopeia
Group.

 

8

--------------------------------------------------------------------------------


 

3.6.          Patent Enforcement.

 

a.             In the event the Pharmacopeia Group learns that any third party,
other than a customer of PDD, is or might be infringing, or preparing to
infringe, any PDD Patent, then the Pharmacopeia Group will promptly notify PDD
of such information.  Upon such notice, the Pharmacopeia Group and PDD will
consult one another in a timely manner concerning any appropriate response to
such infringement or noncompliance.  Each party agrees to cooperate in all
reasonable respects with the other in any action either may take against
infringement of any PDD Patent.

 

b.             PDD may, but is not obligated to, enforce the PDD Patents, at
PDD’s own expense, against any third party infringing the same.  The
Pharmacopeia Group may join any such lawsuit at its own expense.  In the event
PDD elects not to enforce the PDD Patents against a third party infringer, the
Pharmacopeia Group may, only with the express written consent of PDD, which
consent will not be unreasonably withheld, assume the responsibility for
enforcing the PDD Patents, at the Pharmacopeia Group’s sole expense.

 

c.             PDD will not enter into any settlement or compromise with an
infringing third party that requires the Pharmacopeia Group to sublicense or
relinquish any of the rights granted to the Pharmacopeia Group hereunder without
the Pharmacopeia Group’s prior written consent.  In the event the Pharmacopeia
Group assumes the responsibility for enforcing the PDD Patents against a third
party, the Pharmacopeia Group will not enter into any settlement or compromise
with an infringing third party without the consent of PDD.

 

d.             In any action to enforce any PDD Patents, either party, at the
reasonable request and sole expense of the other party, will cooperate to the
fullest extent reasonably possible with the other party, including being joined
as a party to the action, if necessary.  This provision does not require, and
may not be construed to require, either party to undertake any activities,
including legal discovery, at the request of any third party except as may be
required by lawful process of a court of competent jurisdiction.

 

e.             Any consideration received or recovered by either party from any
litigation or settlement of any claim or suit pursuant to Section 3.6b will
first be applied to reimburse the Pharmacopeia Group and PDD, as applicable, for
such party’s respective litigation expenditures related to enforcing the PDD
Patents licensed to the Pharmacopeia Group under this Agreement.  Any additional
recovery, beyond the collective expenditures, will be divided between PDD and
the Pharmacopeia Group in proportion to each party’s respective share of the
litigation expenditures related to the PDD Patents licensed to the Pharmacopeia
Group under this Agreement.

 

4.             Source Code.

 

4.1.          Both parties will provide the other party with a copy of any
Source Code it has in its possession.

 

4.2.          License Grant.

 

a.             The Pharmacopeia Group grants to PDD and PDD accepts a
non-exclusive, non-transferable, royalty-free, fully paid, perpetual,
non-terminable license to use the Source Code solely for PDD’s Internal
Business.

 

9

--------------------------------------------------------------------------------


 

b.             The Pharmacopeia Group grants to PDD and PDD accepts a
non-exclusive, non-transferable license to modify, enhance, adapt and make
derivative works from the Source Code solely for use in PDD’s Internal Business.

 

4.3.          License Limitations

 

a.             The Licenses granted in Section 4.2.a is subject to all use
restrictions and confidentiality obligations set forth in this Agreement
respecting the Software licensed to PDD under this Agreement.

 

b.             The Pharmacopeia Group does not supply maintenance and support
services for Source Code under this Agreement.

 

4.4.          Proprietary Rights in Modifications.

 

a.             Any and all right, title, intellectual property rights and/or
other ownership or proprietary interest, whether in the United States or abroad,
in or to any and all improvements, enhancements, modifications, or derivative
versions (hereinafter collectively referred to as “Modifications”) of the Source
Code, if any, developed by or for PDD with the use of the Source Code provided
by The Pharmacopeia Group shall vest exclusively in The Pharmacopeia Group
and/or its licensors.

 

b.             PDD hereby irrevocably assigns all such rights and interest in
Modifications to The Pharmacopeia Group and/or its licensors.

 

i.              To the extent PDD cannot assign such rights, PDD hereby waives
and agrees never to assert such rights against The Pharmacopeia Group or any of
The Pharmacopeia Group’s licensees.

 

ii.             If PDD has any right to the Modifications that cannot be
assigned to The Pharmacopeia Group or waived by PDD, PDD unconditionally and
irrevocably grants to The Pharmacopeia Group, during the term of such rights, an
exclusive, irrevocable, perpetual, worldwide, fully paid and royalty-free
license, with rights to sublicense throughout multiple levels of sublicensees,
to reproduce, create derivative works of, distribute, publicly perform and
publicly display by all means now known or later developed such rights.

 

iii.            PDD agrees to obtain such assignment, waiver, covenant not to
assert such rights, or license from any subsidiary, subcontractor, or employee
who creates, either in whole or part, the Modifications.

 

iv.            At the expense of the Pharmacopeia Group, PDD agrees to render
reasonable cooperation to The Pharmacopeia Group in the procurement and
maintenance of The Pharmacopeia Group’s rights in the Modifications and to
execute all documents which The Pharmacopeia Group reasonably deems necessary
and desirable for vesting the Pharmacopeia Group with such rights throughout the
world, including litigation of applicable patents, copyrights and other
proceedings.

 

v.             In the event that PDD is unable for any reason whatsoever to
secure a signature on behalf of The Pharmacopeia Group to any

 

10

--------------------------------------------------------------------------------


 

document it believes is reasonably required in order to apply for or execute any
patent, copyright or other application with respect to the Modifications, PDD
hereby irrevocably designates and appoints The Pharmacopeia Group and its duly
authorized officers and agents as PDD’s agents and its attorneys-in-fact solely
to act for and in its behalf and instead of it, to execute and file any such
application and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyrights or other rights therein with the
same legal force and effect as if executed by PDD.

 

vi.            PDD agrees to communicate and disclose to The Pharmacopeia Group
in writing the content and nature of the Modifications, promptly upon the
development of the Modifications.

 

c.             Subject to the terms and conditions of this Agreement, The
Pharmacopeia Group hereby grants to PDD a non-exclusive, non-transferable,
royalty-free, fully paid, non-terminable license to use the Modifications solely
for PDD’s Internal Business needs.

 

i.              PDD may not sublicense or distribute the Modifications or make
them available to any other third party.

 

ii.             Nothing herein shall obligate PDD to effect any Modifications to
the Software.

 

iii.            The Pharmacopeia Group shall have no maintenance, support,
warranty or indemnity obligations with respect to Modifications created by or
for PDD, and The Pharmacopeia Group disclaims all express and implied warranties
relating to such Modifications, including the implied warranties of
merchantability, fitness for a particular purpose and non-infringement.

 

5.             Use of Names.  Other than as required by Section 2.6 above,
nothing in this Agreement confers to either party any right to use in publicity,
advertising, promotion or marketing any name, trade name, trade mark or other
designation of the other party, without the other party’s prior express
permission.

 

6.             Warranties.

 

6.1.          Each of PDD and Pharmacopeia, for itself and on behalf of the
Pharmacopeia Group, represents and warrants to the other party that

 

a.             the representing party is a company or corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized;

 

b.             such party has the legal power and authority to execute, deliver
and perform this Agreement;

 

c.             the execution, delivery and performance by such party of this
Agreement has been duly authorized by all necessary corporate action;

 

d.             this Agreement constitutes the legal, valid and binding
obligation of such party (and, in the case of Pharmacopeia, the Pharmacopeia
Group), enforceable against

 

11

--------------------------------------------------------------------------------


 

such party (and, in the case of Pharmacopeia, the Pharmacopeia Group) in
accordance with its terms;

 

e.             the execution, delivery and performance of this Agreement will
not cause or result in a violation of any law, of such party’s charter
documents, or of any contract by which such party (or, in the case of
Pharmacopeia, the Pharmacopeia Group) is bound; and

 

f.              the representing party (and, in the case of Pharmacopeia, the
Pharmacopeia Group) has not, to the best of the representing party’s knowledge,
entered into, nor will the representing party (or, in the case of Pharmacopeia,
the Pharmacopeia Group) after the Effective Date knowingly enter into any
written or oral agreement that is or would be inconsistent with the representing
party’s (or, in the case of Pharmacopeia, the Pharmacopeia Group’s) obligations
under this Agreement or deprives or would deprive the other party of any rights
granted under this Agreement.

 

6.2.          Pharmacopeia warrants, for itself and on behalf of the
Pharmacopeia Group, that

 

a.             the Pharmacopeia Group has the unencumbered right to grant to PDD
the licenses conveyed herein according to the terms of this Agreement;

 

b.             for the twelve (12) months following the Effective Date (the
“Warranty Period”), the Software will perform substantially in accordance with
any specifications set forth in the Documentation when properly operated on the
designated hardware and operating system; and

 

c.             the Pharmacopeia Group is not aware of any claim or demand of any
right in or to any of the Software;

 

d.             as of the Effective Date, none of the Licensed Patents is the
subject of any litigation;

 

e.             the Pharmacopeia Group is not aware of any claim or demand of any
right in or to any of the Licensed Patents; and

 

f.              that it has the right to grant the license to the Source Code
according to the terms of this Agreement.

 

6.3.          PDD warrants that

 

a.             as of the Effective Date, PDD is not aware that any of the
Licensed Patents or PDD Patents is the subject of any litigation; PDD is not
aware of any claim or demand of any right in or to any of the Licensed Patents
or PDD Patents; and

 

b.             PDD has the unencumbered right to grant to the Pharmacopeia Group
the licenses conveyed herein according to the terms of this Agreement.

 

6.4.          The Pharmacopeia Group’s sole obligation and PDD’s exclusive
remedy for a breach of the warranty set forth in Section 6.2.b is for the
Pharmacopeia Group to replace defective Software media or materials and to use
commercially reasonable efforts to correct any material error or defect in the
Software as expeditiously as reasonably possible.  This warranty does not apply
to problems arising from (i) PDD’s modification or misuse of the Software; (ii)
malfunction of PDD’s equipment, operating system, or software not supplied by
the

 

12

--------------------------------------------------------------------------------


 

Pharmacopeia Group; or (iii) attempts to use the Software in a manner or purpose
for which it was not intended.

 

6.5.          THE PHARMACOPEIA GROUP MAKES NO WARRANTY OR REPRESENTATION THAT
THE PRACTICE OF ANY OF THE INVENTIONS DISCLOSED IN THE LICENSED PATENTS WILL NOT
INFRINGE ANY PATENT, TRADE SECRET OR OTHER PROPRIETARY RIGHT, FOREIGN OR
DOMESTIC, OF ANY THIRD PARTY.

 

6.6.          THE PHARMACOPEIA GROUP DISCLAIMS ALL OTHER WARRANTIES, EXPRESS,
IMPLIED, OR STATUTORY RELATING TO THE SOURCE CODE, INCLUDING, WITHOUT LIMITATION
THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT.

 

6.7.          EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE PHARMACOPEIA
GROUP MAKES NO OTHER WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, REGARDING THE
SOFTWARE.  NEITHER THE PHARMACOPEIA GROUP NOR ITS LICENSORS OR SUPPLIERS WARRANT
THAT THE SOFTWARE OR ANY USE OF THE SOFTWARE OR EQUIPMENT WILL BE UN-INTERRUPTED
OR ERROR-FREE.  PDD ACKNOWLEDGES THAT IT HAS RELIED ON NO WARRANTIES OTHER THAN
THE EXPRESS WARRANTIES IN THIS AGREEMENT.

 

6.8.          PDD MAKES NO WARRANTY OR REPRESENTATION THAT THE PRACTICE OF ANY
OF THE INVENTIONS DISCLOSED IN THE PDD PATENTS WILL NOT INFRINGE ANY PATENT,
TRADE SECRET OR OTHER PROPRIETARY RIGHT, FOREIGN OR DOMESTIC, OF ANY THIRD
PARTY.

 

6.9.          PDD MAKES NO WARRANTY OR REPRESENTATION THAT THE PRODUCTION, USE,
SALE, IMPORT OR EXPORT OF ANY PDD PATENT PRODUCT WILL NOT INFRINGE ANY PATENT,
TRADE SECRET OR OTHER PROPRIETARY RIGHT, FOREIGN OR DOMESTIC, OF ANY THIRD
PARTY.

 

6.10.        EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER THE
PHARMACOPEIA GROUP NOR PDD MAKE ANY OTHER WARRANTIES, EXPRESS OR IMPLIED, OR
STATUTORY INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE AND NONE ARE CREATED, WHETHER UNDER THE UNIFORM COMMERCIAL CODE, CUSTOM
OR USAGE IN THE INDUSTRY OR THE COURSE OF DEALINGS BETWEEN THE PARTIES.

 

7.             Indemnification.

 

7.1.          Subject to the terms of Section 7.11, the Pharmacopeia Group shall
at its expense defend PDD, its Affiliates after the Effective Date and their
directors, officers, agents, employees, representatives and assigns, against any
claim, liabilities, damages, expenses and losses (including reasonable attorney
fees and costs) and shall indemnify and hold PDD, such Affiliates and other
indemnitees harmless from any final judgment arising out of (i) the negligent
actions of the Pharmacopeia Group, its employees or any third party acting on
behalf or under authority of the Pharmacopeia Group in the performance of this
Agreement and (ii) the breach of any representation or warranty of the
Pharmacopeia Group in this Agreement.

 

7.2.          Subject to the terms of Section 7.11, PDD shall at its expense
defend the Pharmacopeia Group, its Affiliates after the Effective Date and their
directors, officers, agents,

 

13

--------------------------------------------------------------------------------


 

employees, representatives and assigns, against any claim, liabilities, damages,
expenses and losses (including reasonable attorney fees and costs) and shall
indemnify and hold the Pharmacopeia Group, such Affiliates and other indemnitees
harmless from any final judgment arising out of (i) the negligent actions of
PDD, its employees or any third party acting on behalf or under authority of PDD
in the performance of this Agreement and (ii) the breach of any representation
or warranty of PDD in this Agreement.

 

7.3.          Subject to the terms of Section 7.11, The Pharmacopeia Group shall
at its expense defend PDD, its Affiliates after the Effective Date and their
directors, officers, agents, employees, representatives and assigns, against any
claim, liabilities, damages, expenses and losses (including reasonable attorney
fees and costs) and shall indemnify and hold PDD, such Affiliates and other
indemnitees harmless from any final judgment that a current, unmodified copy of
the Software infringes a U.S. patent or copyright, provided that (i) the
Pharmacopeia Group is given prompt written notice of any such claim, (ii) the
Pharmacopeia Group shall have sole control of the settlement or defense of any
action against PDD to which this indemnity applies; and (iii) PDD cooperates
with the Pharmacopeia Group, at the Pharmacopeia Group’s expense, in every
reasonable way to facilitate such defense.

 

7.4.          Should the use of the Software be enjoined, or should the
Pharmacopeia Group desire to minimize its liabilities hereunder, the
Pharmacopeia Group shall have the right, at the Pharmacopeia Group’s sole option
and expense, to secure the right for PDD to continue use of the Software or to
replace or modify the Software to make it noninfringing.

 

7.5.          The Pharmacopeia Group shall at its expense defend PDD, its
Affiliates after the Effective Date and their directors, officers, agents,
employees, representatives and assigns, against any claim, liabilities, damages,
expenses and losses (including reasonable attorney fees and costs) and shall
indemnify and hold PDD, such Affiliates and other indemnitees harmless from any
final judgment that the Source Code as provided hereunder infringes a U.S.
patent or copyright, provided that (i) the Pharmacopeia Group is given prompt
written notice of any such claim, (ii) the Pharmacopeia Group shall have sole
control of the settlement or defense of any action against PDD to which this
indemnity applies; and (iii) PDD cooperates with the Pharmacopeia Group, at the
Pharmacopeia Group’s expense, in every reasonable way to facilitate such
defense.

 

7.6.          Should the use of the Source Code be enjoined, or should the
Pharmacopeia Group desire to minimize its liabilities hereunder, the
Pharmacopeia Group shall have the right, at the Pharmacopeia Group’s sole option
and expense, to secure the right for PDD to continue use of the Source Code or
to replace or modify the Source Code to make it noninfringing

 

7.7.          Upon seeking indemnification under this Agreement, the party
seeking indemnification (the “Requesting Party”), will give the other party (the
“Indemnifying Party”) prompt written notice of the commencement of any action
(and any prior claims relating to such action) for which the Requesting Party
seeks indemnification.  The Indemnifying Party will have no liability or
responsibility of any kind to the Requesting Party if it is not promptly
notified and does not have adequate opportunity to defend.

 

7.8.          If the Indemnifying Party is given prompt notice and has adequate
opportunity to defend, but fails or declines to assume the defense of any such
claim or action within thirty (30) days after notice thereof, the Requesting
Party may assume the defense of such claim or action

 

14

--------------------------------------------------------------------------------


 

for the account and at the risk of the Indemnifying Party, and any liabilities
related thereto shall be conclusively deemed a liability of the Indemnifying
Party.

 

7.9.          Except as provided in Section 7.8, the Indemnifying Party will
have sole control of the defense of the action and of all negotiations for its
settlement or compromise.  The Indemnifying Party, however, is not permitted to
settle or compromise any claim or action that imposes any restrictions or
obligations on the Requesting Party, without the Requesting Party’s prior
written consent.

 

7.10.        The indemnification rights under this Agreement are in addition to
all other rights which the parties may have at law or in equity or otherwise.

 

7.11.        IN NO EVENT SHALL ANY OF THE PHARMACOPEIA GROUP OR PDD OR THE
LICENSORS OR SUPPLIERS OF EITHER THE PHARMACOPEIA GROUP OR PDD BE LIABLE FOR ANY
SPECIAL, INCIDENTAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES, INCLUDING, BUT NOT
LIMITED TO, LOST PROFITS, LOSS OF GOODWILL, DATA LOSS, BUSINESS DISRUPTION, OR
COMPUTER FAILURE.  EACH PARTY ACKNOWLEDGES THAT THE LICENSING RIGHTS REFLECT THE
ALLOCATION OF RISK SET FORTH IN THIS AGREEMENT AND THAT NEITHER PARTY WOULD
ENTER INTO THIS AGREEMENT ON THE TERMS HEREOF WITHOUT THESE LIMITATIONS ON EACH
PARTY’S LIABILITY.

 

8.             Term and Termination.

 

8.1.          This Agreement is effective as of the Effective Date and continues
until the termination or expiration of the last to terminate or expire of the
Licensed Patents. Unless earlier terminated pursuant to the provisions of
Section 8.2 or Section 8.4, the license granted in Section 3.4.a shall terminate
upon the expiration of the last to expire PDD Patent.

 

8.2.          The Pharmacopeia Group has the right to terminate a license
granted in Sections 2.1, 3.1.a, or 4.2 of this Agreement if PDD breaches any
material provision of this Agreement with respect to such particular license and
fails to remedy such breach within sixty (60) days after receiving written
notice of such breach.  This right of termination, however, cannot be exercised
if at any time during said time period, PDD advises the Pharmacopeia Group that
it challenges the alleged breach.  In such event, PDD and the Pharmacopeia Group
will negotiate in good faith to resolve any disputed breach.

 

8.3.          PDD has the right to terminate a license granted under Section
3.4.a of this Agreement if the Pharmacopeia Group breaches any material
provision of this Agreement with respect to such license and fails to remedy
such breach within sixty (60) days after receiving written notice of such
breach.  This right of termination, however, cannot be exercised if at any time
during said time period, the Pharmacopeia Group advises PDD that it challenges
the alleged breach.  In such event, PDD and the Pharmacopeia Group will
negotiate in good faith to resolve any disputed breach.

 

8.4.          In the event any proceeding is instituted by or against any member
of the Pharmacopeia Group or PDD seeking to adjudicate it bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking an
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or any substantial part of its property or taking any
action to

 

15

--------------------------------------------------------------------------------


 

authorize any of the foregoing or similar actions by or against any such
Pharmacopeia Group member or PDD, all rights and licenses granted hereunder are
and shall otherwise be deemed to be, for the purposes of Section 365(n) of the
Bankruptcy Code (11 U.S.C. 365(n)), licenses of rights to “intellectual
property” as defined under Section 101(52) of the Bankruptcy Code.

 

8.5.          Termination or expiration of this Agreement does not release PDD
or the Pharmacopeia Group from any obligation theretofore accrued.

 

8.6.          Upon any termination or expiration of any license right granted
under Section 2.1, PDD shall make no further use of that portion of the Software
subject to such license right and shall either return to the Pharmacopeia Group
or destroy originals and all copies of the Software and supporting materials
subject to such license right.  PDD shall supply a written affidavit executed by
an officer of PDD to the Pharmacopeia Group certifying that it no longer
possesses any embodiments of the Software or supporting materials subject to
such license right.  No refunds or credits will be due PDD.

 

9.             Miscellaneous.

 

9.1.          Relationship of the Parties.  The relationship of PDD and the
Pharmacopeia Group under this Agreement is that of independent contractors.  The
provisions of this Agreement will not be construed to create between PDD and the
Pharmacopeia Group the relationship of principal and agent, joint venturers,
co-partners or any other similar relationship, the existence of which is hereby
denied by PDD and the Pharmacopeia Group.  Neither party nor any member of the
Pharmacopeia Group will be liable in any way for any engagement, obligation,
liability, contract, representation or warranty of the other party to or with
any third party.  PDD is not an agent for the Pharmacopeia Group and the
Pharmacopeia Group is not an agent for PDD for any purpose and each party has no
right or authority to assume or create any obligations, express or implied, on
behalf or in the name of the other party.

 

9.2.          Notices.  Any notice or other communication required or permitted
to be given by either party under this Agreement shall be in writing and shall
be effective when delivered, if delivered by hand or by electronic facsimile, or
one (1) day after being sent by overnight express courier (e.g. Federal
Express), or five (5) days after mailing if mailed by registered or certified
mail, postage prepaid and return receipt requested.  Any such notice or
communication shall be addressed to each party or the Pharmacopeia Group at the
following addresses or such other address as may be designated by notice
pursuant to this Section 9.2:

 

If to PDD:

 

If to Pharmacopeia or any other member of
the Pharmacopeia Group:

 

 

 

 

Pharmacopeia Drug Discovery, Inc.

 

 

Pharmacopeia, Inc. / Accelrys, Inc.

 

3000 Eastpark Boulevard

 

 

9685 Scranton Road

 

Cranbury New Jersey 08512

 

 

San Diego, CA 92121-3752

 

Facsimile: (609) 452-3672

 

 

Facsimile: (858) 799-5100

 

Attn: General Counsel

 

 

Attn: General Counsel

 

16

--------------------------------------------------------------------------------


 

9.3.          Waiver.  No waiver of any breach of any provision of this
Agreement will constitute a waiver of any prior, concurrent or subsequent breach
of the same or any other provision of this Agreement; and no waiver will be
effective unless in writing.

 

9.4.          Survival.  The following Sections shall survive any termination or
expiration of this Agreement: Sections 2.5, 2.6, 2.7, 3.1.a, 4.2, 6.2.b, 6.4,
6.5, 6.6, 6.8, 6.9, 6.10, 9.1, 9.2, 9.3, 9.4, 9.6, 9.7, 9.8, 9.9, 9.10, 9.11,
and 9.13 and Article 7 survive any termination or expiration of this Agreement

 

9.5.          Force Majeur. In the event that the performance of this Agreement
or of an obligation under this Agreement, is prevented, restricted or interfered
with by reason of any cause not within the control of the respective party, and
which could not by reasonable diligence have been avoided by such party, the
party so affected, upon the giving of prompt notice to the other party, as to
the nature and probable duration of such event, will be excused from such
performance to the extent and for the duration of such prevention, restriction
or interference, provided that the party so affected uses its reasonable efforts
to avoid or remove such cause of non-performance and will fulfill and continue
performance under this Agreement whenever and to the extent such cause or causes
are removed.  For the purpose of this Section, but without limiting the
generality hereof, the following are not within the control of a party: acts of
God; acts or omissions of a governmental agency or body; compliance with
requests, recommendations, rules, regulations, or orders of any governmental
authority or any officer, department, agency, or instrument thereof; flood;
storm; earthquake; fire; war; insurrection; riot; terrorist incidents,
accidents; acts of the public enemy; invasion; disease: quarantine restrictions;
strike; labor lockout; differences with workmen; embargoes; delays or failures
in transportation; and acts of a similar nature.

 

9.6.          Choice of Law.  This Agreement shall be construed and take effect
in all respects in accordance with the laws of the State of Delaware, without
regard to its conflict of laws principals.  The United Nations Convention on
Contracts for the International Sale of Goods is expressly excluded from this
Agreement.

 

9.7.          Severability.  If any provision of this Agreement is held by a
court of competent jurisdiction to be invalid, illegal, unenforceable or void,
such will be without effect on the validity, legality and enforceability of the
remaining provisions or this Agreement as a whole.  Such invalid, illegal,
unenforceable or void provision shall be changed and interpreted to accomplish
the objectives of such provision to the greatest extent possible under
applicable law, and such decision shall not affect the validity or
enforceability of any or all of the remaining provisions.

 

9.8.          Headings.  The section and paragraph headings and numbering are
for convenience only and cannot have any effect on the interpretation or
construction of this Agreement.

 

9.9.          Assignment.  This Agreement is binding upon and inures to the
benefit of the heirs, successors and assigns of the parties hereto, provided
that this Agreement, in whole or in part, is not assignable by either party,
except that either party may assign this Agreement to any successor by merger or
sale of substantially all of its business or assets to which this Agreement
pertains; provided, however, that PDD may not assign this Agreement to any
competitor of the Pharmacopeia Group that is engaged in the sale of software. 
Any effort to assign in violation

 

17

--------------------------------------------------------------------------------


 

hereof is considered void.  In the event of any assignment, the assigning party
must provide the other party with appropriate documentation of the assignment.

 

9.10.        Merger.  Each party acknowledges that it has read this Agreement,
understands it, and agrees to be bound by its terms and further agrees that it
constitutes the complete and exclusive understanding between the parties, which
supersedes and merges all prior proposals, understandings, representations, and
agreements, oral and written, between the parties regarding the subject matter
of this Agreement; and no party has relied on any representation not expressly
set forth or referred to in this Agreement.

 

9.11.        Amendment.  No amendment, variation, waiver or modification of any
of the terms or provisions of this Agreement will be effective unless set forth
in writing, specifically referencing this Agreement, and duly signed by an
authorized officer of the party to be bound thereby.

 

9.12.        Execution.  This Agreement may be executed in two or more
counterparts, all of which constitute one and the same legal instrument.

 

9.13.        Going Forward.  The Pharmacopeia Group and PDD agree to execute,
acknowledge and deliver such further instruments and do all other such acts as
may be necessary or appropriate to effect the purpose and intent of this
Agreement.

 

[Remainder of page intentionally left blank]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

Pharmacopeia, Inc.

Pharmacopeia Drug Discovery, Inc.

 

 

By:

/s/ John J. Hanlon

 

By:

Joseph A. Mollica Ph. D.

 

 

Name: John J. Hanlon

 

Name: Joseph A. Mollica Ph. D.

 

 

 

 

 

Title: Chief Financial Officer

 

Title: President and Chief Executive Officer

 

 

Accelrys Inc.

 

 

 

By:

Mark J. Emkjer

 

 

Name: Mark J. Emkjer

 

 

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------